United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1368
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Larry D. Saddler,                        * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 10, 2009
                                 Filed: November 12, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Saddler appeals following the district court’s1 order revoking his
supervised release and imposing a revocation sentence of 24 months in prison. Upon
careful review, we conclude the district court did not abuse its discretion in revoking
supervised release, see United States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005)
(per curiam); and we also conclude the revocation sentence is not unreasonable, see
18 U.S.C. § 3583(e)(3); U.S.S.G. § 7B1.4, comment. (n.4); United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review); United States v.

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Thunder, 553 F.3d 605, 608-09 (8th Cir. 2009) (affirming sentence exceeding
advisory Guidelines revocation range).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                     -2-